Opinion issued August 23, 2012




                                      In The
                               Court of Appeals
                                     For The
                            First District of Texas


                               NO. 01-12-00696-CR


                   IN RE KENNETH RAY BROWN, Relator


            Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      By petition for writ of mandamus, relator, Kenneth Ray Brown, seeks

mandamus relief from the Tenth Court of Appeals’s January 21, 1988 judgment

affirming his conviction.

      We DENY the petition for writ of mandamus.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).